Case 5:21-cr-00008-EKD-JCH Document 3 Filed 06/09/21 Page 1 of 2 Pageid#: 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA
HARRISONBURG —

UNITED STATES OF AMERICA

CaseNo.: 5:21 -cr - Ox

Vv.

eed

KENNETH JAMES HUGHES, JR.

MOTION FOR VOLUNTARY DISCLOSURE OF GRAND JURY
AND OTHER MATERIALS AND FOR
LIMITATIONS ON FURTHER DISCLOSURE

The United States, by counsel, moves pursuant to Federal Rules of Criminal
Procedure 6(e), 16, and 26.2, 26 U.S.C. §§ 6103¢h)(4)(D) and (i)(4)(A), and the
authority of the Court to administer proceedings before it, that the United States be
permitted to disclose to counsel for the defense as part of voluntary discovery, grand
jury materials, tax return information, criminal histories, medical records, witness
interview reports, materials covered by the Privacy Act, and other materials. The
United States and defense counsel may then use this material for the prosecution and
defense of this case, respectively, and make such further disclosures as may be
necessary for, and for the sole purpose of, prosecuting and defending this case. The
United States moves for entry of the attached proposed Order to cover any and all

material provided by the United States Attorney’s Office to defense counsel. The

attached proposed Order is intended to:
\

Case 5:21-cr-O0008-EKD-JCH Document3 Filed 06/09/21 Page 2of2 Pageid#: 4

1. Advance the case;

2. Protect the secrecy of grand jury, tax return, criminal histories, medical
records, witness interview reports, and other materials;

3. Prevent the unauthorized dissemination of materials voluntarily ;
provided by the United States, which dissemination would endanger
witnesses, subject them to intimidation, chill their candor, violate their
privacy and impede future investigations; and

4. Provide notice of sanctions in the event these materials were
deliberately disclosed in an unauthorized'manner or to unauthorized
persons.

Respectfully submitted,

DANIEL P. BUBAR
Acting United States Attorney

Zaghary T. Lee

Assistant United States Attorney
Virginia Bar No. 47087

United States Attorney's Office

180 West Main Street, Suite B19
Abingdon, Virginia 24210
276-628-4161

276-628-7399
USAVAW.ECFAbingdon@usdoj.gov
